Citation Nr: 0902128	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Claimant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which denied service connection for 
hearing loss and tinnitus.  The claimant disagreed with such 
decisions and subsequently perfected an appeal.   

In November 2008, the claimant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.   


FINDINGS OF FACT

1.  The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of hearing loss; 
sensorineural hearing loss was not exhibited within the first 
post-service year; and there is no objective evidence 
relating hearing loss to his active service or any incident 
therein.   

2.  The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus, and there 
is no objective evidence relating tinnitus to his active 
service or any incident therein.    


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a May 2005 letter.  
This letter fully addressed all three notice elements; 
informed the claimant of what evidence was required to 
substantiate her service connection claim, and of the 
claimant's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a December 2008 notice letter, the RO also advised the 
claimant as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, VA medical records, private 
treatment records, and statements of the claimant and his 
representative.  The claimant was provided and underwent two 
VA audio examinations in July 2005 and September 2005.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in a "Statement in Support of Claim" form, received 
May 2005, the claimant indicated that he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the claimant is required to fulfill VA's duty to assist 
the claimant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Hearing Loss

The claimant is seeking service connection for hearing loss, 
which he maintains is related to his active service.  The 
claimant contends he was exposed to loud aircraft, engine, 
and artillery noise while serving in Vietnam.  His DD-214 
shows that his military occupational specialty was a 
rifleman.  However, beyond the claimant's statements, there 
is no evidence that he was exposed to such noise.  

On review of the record, the Board finds that service 
connection for hearing loss is not warranted.  Under the laws 
administered by the VA, there is a current hearing loss 
disability, as reflected in a February 2005 Audiological 
Evaluation Report from the Sutter West Medical Group and a 
September 2005 VA Audio Examination Report, since the 
auditory threshold in frequencies 2000, 3000, and 4000 Hertz 
is 40 decibels or greater bilaterally.  See 38 C.F.R. § 
3.385.  The threshold for normal hearing is from 0 to 20 
decibels.  The higher threshold levels indicate hearing loss 
as defined by 38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
hearing loss during his active military service.  There is 
also no evidence of sensorineural hearing loss within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  In fact, the first indication of hearing loss is 
reflected in a February 2005 Audiological Evaluation Report 
from the Sutter West Medical Group, dated approximately 
thirty-six years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

There is also no evidence of a nexus between the claimant's 
hearing loss and his active service.  In fact, the record 
contains both a negative and positive nexus opinion.  In this 
regard, the claimant's claims folder contains both an April 
2005 private medical opinion stating that "bilateral 
sensorineural hearing loss [is] most likely secondary to 
noise exposure while in the Marine Corps and on the job," 
and a September 2005 VA medical opinion stating that "the 
hearing loss is less likely as not (less than a 50/50 
probability) caused by or the result of excessive noise 
exposure in the service."  See April 2005 Private Medical 
Examination Record, Sutter West Medical Group; September 2005 
VA Audio Examination Report.  On review, the Board gives 
greater probative weight to the September 2005 VA medical 
opinion, as opposed to the April 2005 private medical 
opinion, for the following reasons. 

The September 2005 VA examiner had the benefit of a review of 
the claims folder, including the claimant's service medial 
records.  Although review of the claims file alone does not 
automatically render the examiner's opinion competent or 
persuasive.  See Nieves-Rodriguez v. Peake, WL No. 06-3012 
(U.S. Vet. App. Dec. 1, 2008).  As noted, the claimant's 
service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  In fact, the 
claimant's February 1969 Discharge Examination indicated that 
the claimant's ears were normal and included an audiogram 
which revealed normal hearing.  There is no indication, on 
the other hand, that the April 2005 private medical 
practitioner reviewed the entire claims folder, including the 
claimant's service medical records, which included evidence 
weighing against the claimant's claim that his hearing loss 
is related to his service; therefore his opinion is 
considered less informed.  The April 2005 private medical 
practitioner merely relied on the claimant's statements that 
he was exposed to loud artillery noise in service to opine 
that the claimant's hearing loss was related to his service.  

Further, the private medical practitioner gives no basis for 
his opinion nor a statement of the evidence he relied on in 
making his opinion.  See April 2005 Private Medical 
Examination Record, Sutter West Medical Group.  The Court of 
Appeals for Veterans Claims has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value. See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Lastly, hearing loss was not objectively demonstrated until 
February 2005 (see February 2005 Private Audiological 
Evaluation Report), which is approximately thirty-six years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More 
importantly, such gap prevents an award of service connection 
on a presumptive basis.

Therefore, for the reasons discussed above, the Board 
concludes that hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  

Tinnitus

The claimant is also seeking service connection for tinnitus.  

There is competent medical evidence of a current disability, 
thereby satisfying the first element of a service connection 
claim.  In this regard, a July 2005 VA Audio Examination 
Report shows complaints and diagnosis of tinnitus.  See also 
September 2005 VA Audio Examination Report.    

While there is evidence of a current diagnosis of tinnitus 
and the claimant is competent to describe his in-service 
noise exposure, the record contains no complaints, treatment, 
or diagnoses of tinnitus during his active service.  However, 
this does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d).
 
Tinnitus was not objectively demonstrated until July 2005 
(see July 2005 VA Audio Examination Report), which is 
approximately thirty-six years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the claimant's 
tinnitus and his active service.  In fact, the record 
contains a negative nexus opinion, and the claimant has 
offered no nexus opinion to the contrary.  In this regard, in 
a September 2005 VA Audio Examination Report, the examiner 
opined that it is "more likely than not normally occurring 
tinnitus and is not related to the [claimant's] service."  

The only evidence relating the claimant's tinnitus to active 
service is the claimant's own statements.  The claimant is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses. Layno, 6 Vet. App. at 470.  However, his 
opinion, as to a medical matter, is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.

The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of- the-doubt doctrine 
has been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.


ORDER


Entitlement for service connection for hearing loss is 
denied.

Entitlement for service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


